Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is in response to claims filed on 03/30/2021; the PCT application priority date of 05/11/2018 is considered
Claims 1-20 are pending and rejected; claims 1, 8, and 15 are independent claims; claims 21-80 are canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed on 03/30/2021 have been fully considered but they are not persuasive.
With respect applicant’s argument: “The cited portions of Oberhauser do not appear in the ‘241 Provisional. Accordingly, Oberhauser is not entitled to the October 11, 2017 priority date…”
Examiner respectfully disagree with applicant’s argument for the following reasons: Applicant did not specifically point out which part of the cited clause is not supported by the disclosure in the provisional. Examiner cannot respond to the broad allegations by applicant. In addition, applicants claimed filing date of May 11, 2018 is a provisional application date. The cited claim limitations are filed on November 11, 2020, that is after the cited prior art filing dated of March 25, 2019. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Examiner respectfully disagrees with applicant’s argument for the following reasons: (see Applicants own disclosure ¶64, an "attestation address" may refer to an address in a centralized or distributed ledger at which an attestation transaction is recorded). Oberhauser teaches: (see Oberhauser ¶42, a PDS may be associated with a digital identity representation (DIR) in the distributed ledger 102; ¶30, The PDS may store data associated with the physical space, such as public and/or private keys associated with the physical space, a name, a building/floor/room number, a mailing address, a set of global positioning system (GPS) coordinates, a blueprint, one or more rules governing access to the physical space, etc. Some or all of the data may be stored as attribute values, and may have attestations in the corresponding DIR; ¶35, the privilege label may be a distributed ledger address for a DIR associated with the second entity; ¶74, a cryptographic proof of an attribute value stored in an identity owner's PDS may be stored in a corresponding DIR, for example, in an attestation of the attribute value) (I.e. disclosing the recited “the attestation address derived based on the information of the user”)
With respect to applicant’s argument the combination Oberhauser Bartolucci does not teach or suggest the limitation “providing, by the validating device to the requesting device responsive to the request, a first predetermined number of tokens” as recited in claim 1
Examiner respectfully disagrees with applicant argument for the following reasons: Bartolucci teaches the recited claim limitation (see Bartolucci ¶¶24, 47, method of voting on a blockchain, comprising: providing each of a plurality of voters with at least one share of a secret value [i.e. tokens], wherein each secret value is associated with a selection; providing a commitment transaction redeemable to reveal a winning selection upon provision of both: (i) a first signature determinable from a secret value of the winning selection; and (ii) a second signature indicative of an identity of the winning selection; and submitting the commitment transaction to the blockchain, wherein the secret value of the winning selection is determinable using a number of voting items provided by at least one voter, each of the voting items comprising at least one share, and wherein the number exceeds a predetermined value; ¶¶95 153,  A .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oberhauser et al. US Pub. No.: 2019/0222575 A1 (Hereinafter Oberhauser) in view of Bartolucci et al. US Pub. No.: 2020/0351083 A1 (hereinafter Bartolucci).

Oberhauser teaches:
As to claim 1, a method for feedback-driven attestation of information, comprising: 
recording, by a validating device in a distributed or centralized ledger, an attestation of information of a user with a transaction to an attestation address within the distributed or centralized ledger, the attestation address derived based on the information of the user (see Oberhauser ¶¶24-27, 84, Employee Y's PDS may cause the one or more attribute attestations to be published to a distributed ledger); 
receiving, by the validating device from a requesting device responsive to the requesting device accessing the transaction at the attestation address representing the attestation, a request indicating that the attestation may be invalid (see Oberhauser ¶¶30, 206, attribute of the PDS send transactions to the corresponding DIR to invalidate an attestation of the "gatewayConnectedTo" attribute) ; and 

Oberhauser does not explicitly disclose but the related art Bartolucci teaches:
providing, by the validating device to the requesting device responsive to the request, a first predetermined number of tokens (see Bartolucci ¶24, submitting the commitment transaction to the blockchain, wherein the secret value of the winning selection is determinable using a number of voting items [i.e. tokens] provided by at least one voter, each of the voting items comprising at least one share, and wherein the number exceeds a predetermined value).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the systems and methods for managing relationships among digital identities disclosed by Oberhauser to include providing a predetermined number of tokens [voting items], as thought by Bartolucci, in order to control of network resources. It would have been obvious to one of ordinary skill in the art to facilitate the rewarding of the candidate who would have won sufficient tokens to enhance security.

As to claim 2, the combination of Oberhauser and Bartolucci teaches the method of claim 1, further comprising determining, by the validating device, whether to accept or reject the request indicating that the attestation may be invalid (see Oberhauser ¶77, the trusted entity may cause the attribute attestation to be in an INVALID state).

As to claim 3, the combination of Oberhauser and Bartolucci teaches the method of claim 2, wherein the first predetermined number of tokens is proportional to a ratio of previously accepted requests indicating that attestations may be invalid received from the requesting device to a total number of requests indicating that attestations may be invalid received from the requesting device (see Bartolucci ¶82, voters be able to verify that they are given correct secret shares. Indeed, if inconsistent shares are distributed among the players, the incorrect share/votes of the voters would fail to contribute to the voter's preferred candidate).

wherein the first predetermined number of tokens is selected from a first value, responsive to the validating device accepting the request, or a second value, responsive to the validating device rejecting the request (see Oberhauser ¶156, the owner of the smart gateway may be able to accept or reject the automatically established relationship between the smart gateway and the hub).

As to claim 5, the combination of Oberhauser and Bartolucci teaches the method of claim 4, wherein the first value exceeds the second value (see Oberhauser ¶35, For instance, in some embodiments, one or more privilege labels may be stored in an attribute in a PDS of a first entity) .

As to claim 6, the combination of Oberhauser and Bartolucci teaches the method of claim 1, further comprising receiving a second predetermined number of tokens, by the validating device from the requesting device, responsive to the requesting device accessing the attestation by searching the transaction at the attestation address (see Oberhauser ¶¶30, 206, attribute of the PDS send transactions to the corresponding DIR to invalidate an attestation of the "gatewayConnectedTo" attribute)

As to claim 7, the combination of Oberhauser and Bartolucci teaches the method of claim 6, wherein the first predetermined number of tokens exceeds the second predetermined number of tokens (see Bartolucci ¶47, using a number of shares thereof provided by the at least one voting item, wherein the number exceeds a predetermined value).

As to independent claim 8, this claim directed to a system executing the method of claim 1; therefore it is rejected along similar rationale.
As to dependent claims 9-14, these claims contain substantially similar subject matter as claim 2-7; therefore they are rejected along the same rationale.
Oberhauser teaches:
As to claim 15, a method for feedback-driven attestation of information, comprising: 
receiving, by a requesting device, information of a user (see Oberhauser ¶24, send/receive personal data); 
accessing, by the requesting device, a transaction stored at an attestation address in a distributed or centralized ledger by a validating device, the attestation address derived based on the information of the user (see Oberhauser ¶¶24-27, 84, Employee Y's PDS may cause the one or more attribute attestations to be published to a distributed ledger); 
determining, by the requesting device, to flag the attestation as potentially invalid; transmitting, by the requesting device to the validating device, a request indicating that the attestation may be invalid (see Oberhauser ¶¶24-27, 84, Employee Y's PDS may cause the one or more attribute attestations to be published to a distributed ledger); and 
Oberhauser does not explicitly disclose but the related art Bartolucci teaches:
receiving, by the requesting device from the validating device responsive to the request, a first predetermined number of tokens (see Bartolucci ¶24, submitting the commitment transaction to the blockchain, wherein the secret value of the winning selection is determinable using a number of voting items provided by at least one voter, each of the voting items comprising at least one share, and wherein the number exceeds a predetermined value).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the systems and methods for managing relationships among digital identities disclosed by Oberhauser to include providing a predetermined number of tokens [voting items], as thought by Bartolucci, in order to control of network resources. It would have been obvious to one of ordinary skill in the art to facilitate the rewarding of the candidate who would have won sufficient tokens to enhance security.

As to claim 16, the combination of Oberhauser and Bartolucci teaches The method of claim 15, wherein receiving the first predetermined number of tokens further comprises receiving a first number of tokens, responsive to the validating device accepting the request, or a second number of tokens, responsive to the validating device rejecting the request, the first number of tokens exceeding the second number of tokens (see Bartolucci ¶24, submitting the commitment transaction to the blockchain, wherein the secret value of the winning selection is determinable using a number of voting items provided by at least one voter, each of the voting items comprising at least one share, and wherein the number exceeds a predetermined value).

As to claim 17, the combination of Oberhauser and Bartolucci teaches the method of claim 16, wherein the first predetermined number of tokens is proportional to a ratio of previously accepted requests indicating that attestations may be invalid received from the requesting device to a total number of requests indicating that attestations may be invalid received from the requesting device (see Bartolucci ¶82, voters be able to verify that they are given correct secret shares. Indeed, if inconsistent shares are distributed among the players, the incorrect share/votes of the voters would fail to contribute to the voter's preferred candidate).

As to claim 18, the combination of Oberhauser and Bartolucci teaches the method of claim 15, further comprising providing, by the requesting device to the validating device, a second predetermined number of tokens responsive to accessing the transaction in the distributed or centralized ledger at the attestation address (see Bartolucci ¶82, voters be able to verify that they are given correct secret shares. Indeed, if inconsistent shares are distributed among the players, the incorrect share/votes of the voters would fail to contribute to the voter's preferred candidate).

As to claim 19, the combination of Oberhauser and Bartolucci teaches the method of claim 18, wherein the first predetermined number of tokens exceeds the second predetermined number of tokens (see Oberhauser ¶35, For instance, in some embodiments, one or more privilege labels may be stored in an attribute in a PDS of a first entity).

As to claim 20, the combination of Oberhauser and Bartolucci teaches the method of claim 15, further comprising deriving, by the requesting device, the attestation address from a hash of the information of the user (see Oberhauser ¶54, hash value may be generated by applying a selected cryptographic hash function to a definition of the label).

Claims 21-80, (canceled).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478.  The examiner can normally be reached on Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433